        Case 2:19-cr-00117-ODW Document 396 Filed 03/29/21 Page 1 of 1 Page ID #:1569

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - GENERAL




 Case No.       CR 19-00117-ODW-20                                                      Date   March 29, 2021


 Present: The
 Honorable                   OTIS D. WRIGHT II, UNITED STATES DISTRICT JUDGE
 Interpreter    Spanish Interpreter: Julie Drucker (in person)

            Sheila English                    Chia Mei Jui-(in person)             Joanna M Curtis-(in person)
            Deputy Clerk                    Court Reporter/Recorder                  Assistant U.S. Attorney


                                                                              Attorneys for
 U.S.A. v. Defendant(s):            Present            Cust.     Bond                                 Present App. Ret.
                                                                              Defendants:

20)-Steven Emmanuel                                                      20)- Mark Steven
Linares-(in person)                     X                X               Sedlander-(in person)             X    X


                    MOTION to Dismiss [388]; JOINDER[deft-#16] in NOTICE OF MOTION AND MOTION
 Proceedings:       to Dismiss[389]

         Case called, appearances made. Also present is Charles Diamond representing defendant # 16-
         Edwin Isaac Mendez, who filed a waiver of his presence for this hearing [393]. The Court
         having carefully considered the papers and the evidence submitted by the parties, and having
         heard the oral argument of counsel. The Court rules as follows:

         -MOTION TO DISMISS [388]; joinder # 16-[380]- are DENIED.


         Trial will resume as currently set on October 5, 2021 at 9:00 a.m.




                                                                                                       :       28
                                                                   Initials of Deputy            se
                                                                                Clerk




CR-11 (10/08)                                   CRIMINAL MINUTES - GENERAL                                          Page 1 of 1
